DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/10/2022 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
	
                                                                       Response to Amendment
	The amendment filed 09/29/2022 has been entered.  As directed, claims 1, 11, 16 have been amended, claims 5, 6, 10 have been canceled, no claims added. Thus claims 1-4, 7-9,11-18 remain pending in the application.  Applicant’s amendments to the Claims have not overcome  112(b) rejection previously set forth in the Non-Final Office Action mailed 07/07/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the dimension of the outputted laser beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	
 				  Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7-9, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10), Gmeiner US 20090323753 and Zhang CN 101157159A.

	Graushar (fig.19) teaches:
	1. A laser ablation marking system for providing an image to a web of packaging material (fig.19, 502; col.7, line 4-15;laser ablate a certain color of ink which is layer of printed material as coat on the substrate to form graphic; col.11, line 26-27; laser ablation may print variable data as bar codes; col.4, line 16-22; packaging includes flat cardboard), comprising: at least one marking device having at least one laser (fig.19, 516; laser as marking device) 

	9.The marking system according to claim 1, wherein the dimension of the outputted laser beam, when hitting the web of packaging material, is 1 mm2 or less (col.10, line 12-13; a laser may be used to ablate ink at a width of less than a picometer, nanometer, micrometer, or millimeter;  it would be obvious for the dimension of the outputted laser beam can reach 1 mm2 or less on the packaging material when the width of laser beam less than a picometer, nanometer, micrometer).

	Graushar (fig.19) teaches the invention as discussed above, but is silent on a plurality of light outputs (claim 1), power output range(claim 2, 17) and number of output lights (7,18).

	Graushar (fig.10) teaches:
	Regarding claim 1, laser comprising a plurality of light outputs (fig.10. 444; matrix lasers array configuration) arranged in the cross-wise direction (fig.10, 444; laser array configuration in the cross-wise direction (arrow) of the packaging material) of the web of packaging material, each light output having a power output of at least 60 W and being configured to emit light to provide laser ablation (col.7,line 50-60, in particular line 53 ; one type of CO2 laser has power 60W is used for laser ablation); wherein the plurality of light outputs are arranged in a linear array (fig.10, 444; four rows of linear array), wherein the linear array extends in a direction being perpendicular to the travel direction of the web of packaging material (fig.10,444; the four rows of linear array 444 are perpendicular to the travel direction of packaging material (arrow direction)).

	2. The marking system according to claim 1, wherein each light output has a power output in the range of 60 - 1000 W (col.7, line 50-60, in particular line 53; one type of CO2 laser has power 60 W is used for laser ablation).

	17.The marking system according to claim 2, wherein each light output has a power output in the range of 60 to 500 W (col.7, line 50-60, in particular line 53; one type of CO2 laser has power 60 W is used for laser ablation).	

	7.The marking system according to claim 1, wherein the number of light outputs is above fifteen (fig.10, 444).

	18.The marking system according to claim 7, wherein the number of light outputs is above twenty (fig.10. 444).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) by using a plurality of laser outputs, wherein each laser output power 60W as taught by Graushar (fig.10) in order to providing a large laser ablation capability with enough laser power, thereby allowing for more variable or complicated image or code to be printed at a faster speed.

	Graushar (fig.19) in view of Graushar (fig.10) teaches the invention as discussed above, but is silent on controller individually controlled light outputs and output base on speed of  packaging material (claim 1), optical fiber (claim 8), output is individually controlled (claim 11), each light output binary to either emit light or not (claim 12).

	Gmeiner teaches:
	Regarding claim 1, individually controlled light outputs (claim 10, the individual laser light sources can be controlled independently of one another).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production. 	

	Regarding claim 1, the controller configured to control the light outputs based on the speed (page.2, para.0037, line 1-6; a central control device controls the transport device 5 and connected to the control device 28; depending on a transport speed of the containers, it is possible to control the power of the individual laser light sources 4 a, 4 b, 4 c., therefore the power output 8a, 8b, 8c also will be indirectly controlled by control device) of the web of packaging material such that the emitted light will always hit the web of packaging material at the same angle (fig.1, 8a to 8c; laser output body are arrange in housing 12 perpendicular to the material always emit at same angle).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using central control device communicate with control device and laser always hit material at same angle as taught by Gmeiner in order to controlling the power of laser source depend on the speed of transport material, thereby the laser is able to ablate material at desired spot at same angle (laser perpendicular to material).

	8.The marking system according to claim 1, wherein each light output is connected to an optical fiber having a distal end at which a laser beam is allowed to exit (fig.1, 6a,6b,6c; optic fiber having distal end connect with laser is allowed to exit).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by optical fiber as taught by Gmeiner in order to extending the output of laser beam directly to the specific spot; the actual laser light sources can be positioned at a different location than the light discharge bodies, resulting in a greater spatial independence for the apparatus (page.1, para.0009).

	11.The marking system according to claim 1, wherein for each pulse (page.1, para.0013-0014; laser light sources may be light sources that emit pulsed radiation), the plurality of light outputs are controlled individually (claim 10, the individual laser light sources can be controlled independently of one another).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production.

	12.The marking system according to claim 1, wherein the controller is configured to controlling each light output binary to either emit light or not (page.1,para.0012, line 6-9; the individual laser light sources for producing certain imprints do not have to be activated simultaneously, but rather activation can take place in a manner offset over time; page.1,para.0013, line 4-7; all of the light discharge bodies are respectively offset relative to one another, wherein this procedure also means that all of the laser light sources can be activated at different points in time).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using offset laser output as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production.

	Graushar (fig.19) in view of Graushar (fig.10) and Gmeiner teaches the invention as discussed above, but is silent on the controller is configured to activate the marking device in a pulsed manner (claim 1).

	Zhang teaches:
	Regarding claim 1, the controller is configured to activate the marking device in a pulsed manner (page.3, the laser generator is arranged in a certain order, and the relevant parameters of the laser generator are set, including the laser pulse energy (last paragraph)), so that the cross-wise resolution is determined by the number of laser outputs (see annotated figure 2 below where the examiner labeled originally not labeled cross-wise resolution; Laser generator array (2) includes eight laser outputs (the number of laser output) emitted to the work piece (4) via a beam spatial modulation system (3)), while the lengthwise resolution is determined by the number of consecutive laser pulses (see annotated figure 2 below where the examiner labeled originally not labeled lengthwise resolution;  page.3; According to the shape of the mark, the position of the workpiece is controlled by the workbench control system, and the position of the workpiece is moved according to a predetermined trajectory after each pulse is applied; The workbench control device controls the workpiece fixture to move along a certain trajectory, as shown in Fig. 2) as, in use, the web of packaging material passes the marking device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10) and Gmeiner by using laser pulse manner as taught by Zhang in order to form a three-dimensional non-destructive anti-counterfeiting mark with high anti-counterfeiting performance (page.3, last paragraph); thereby, effectively improves labeling efficiency.

    PNG
    media_image1.png
    478
    575
    media_image1.png
    Greyscale


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10), Gmeiner US20090323753 and Zhang CN 101157159A as applied to claim 1 above, and further in view of Graushar US ‘152 (fig.1).

	Graushar(fig.19) in view of Graushar (fig.10), Gmeiner and Zhang teaches the invention as discussed above, but is silent on coating device and upstream of marking device (claim 3,4).

	Graushar US ‘152 (fig.1) teaches:
	3. The marking system according to claim 1, further comprising at least one coating device (fig.1, 14,16,18,20; printing units) configured to provide a coated area (fig.1, 12; a printing line 10 for printing a multi-color image (layer) as coating upon a web 12) onto the web of packaging material (see Graushar (fig.19), packaging material discussed above).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10), Gmeiner and Zhang by using printing units as taught by Graushar (fig.1) in order to providing coat the packaging material to form a layer for subsequence process as laser ablate to form desired graphic or barcode.

	4. The marking system according to claim 3, wherein the at least one coating device is arranged upstream the at least one marking device (fig.1, printing unit (coating device) is arranged upstream the ablation apparatus 30).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10), Gmeiner and Zhang by using printing units upstream of laser as taught by Graushar (fig.1) in order to providing coat to the packaging material that forms a layer for subsequence process as laser ablate to form desired graphic or barcode; coating before laser ablation that allow the laser to ablate the coating layer instead of packaging material, it can be modified/ablate out by laser if the graphic/barcode need to be changed without using new packaging material, thereby beneficially save the product cost.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10), Gmeiner US20090323753, and Zhang CN 101157159A as applied to claim 1 above, and further in view of Graushar US ‘152 (fig.24).

	Graushar(fig.19) in view of Graushar (fig.10), Gmeiner and Zhang teaches the invention as discussed above, but is silent on ablate selected parts on coating substance by controller (claim 13), ablate whole layer of selected parts on coating substance (claim 14), ablate part layer of selected parts on coating substance (claim 15) .

	Graushar US ‘152 (fig.24) teaches:
	13.The marking system according to claim 1, wherein the controller is configured to controlling the marking device in order to ablate selected parts of a coating substance arranged on a coated area on said web of packaging material (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; examiner note: fig.24 is a method for printing data on packaging with the system of FIG. 19, therefore, the processing circuit control the laser to print(ablate) at a coating (ink) substance at a certain area (selected parts)).

	14.The marking device according to claim 13, wherein the controller is configured to controlling the marking device to ablate the entire layer of coating substance at said selected parts (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; col.11,line 32-33; if there is an ink splot or error on the printing plate of the web offset printing, a laser can be used to ablate out).

	15.The marking device according to claim 13, wherein the controller is configured to controlling the marking device to ablate only a part of the layer of coating substance at said selected parts (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; col.11, line 26-27; laser ablation may print variable data as bar codes; bar codes is considered as a part of selected parts of coating substance).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10), Gmeiner and Zhang by using laser ablation is controlled by processing circuit to ablate partially or entire of selected parts of coating substance as taught by Graushar (fig.24) in order to forming a desire graphic/barcode on the packaging material.   

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10), Gmeiner US20090323753, Graushar US ‘152 (fig.24) and Zhang CN 101157159A.

	Graushar (fig.19) teaches:
	16. A method for providing an image to a web of packaging material (col.7, line 4-15;laser ablate a certain color of ink which is layer of printed material as coat on the substrate to form graphic), comprising; providing at least one marking device having at least one laser (fig.19, 516; laser); providing a controller being connected to the marking device (fig.19,519; processing circuit) being connected to the marking device (fig.19, 516). 

	However, Graushar (fig.19) teaches the invention as discussed above, but is silent on a plurality of light outputs and power of outputs.

	Graushar (fig.10) teaches:
	Regarding claim 16, a plurality of light outputs (fig.10. 444; matrix lasers array configuration include laser outputs) connected to said at least one laser, wherein each light output is configured to emit light having a power output of at least 60 W in order to provide laser ablation (col.7,line 53; one type of CO2 laser has power 60 W is used for laser ablation).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) by using a more than twenty lasers with each output power 60W as taught by Graushar (fig.10) in order to providing a large laser ablation capability with enough laser power, thereby allowing for more variable or complicated image or code to be printed at a faster speed.

	Graushar (fig.19) in view of Graushar (fig.10) teaches the invention as discussed above, but is silent on controller individually controlled light outputs and output base on speed of  packaging material.

	Gmeiner teaches:
	Regarding claim 16, individually controlled (claim 10, the individual laser light sources can be controlled independently of one another). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production. 	

	Regarding claim 16, configured to control the light outputs based on the speed (see Gmeiner, page.2, para.0037, line 1-6; a central control device controls the transport device 5 and connected to the control device 28; depending on a transport speed of the containers, it is possible to control the power of the individual laser light sources 4 a, 4 b, 4 c., therefore the power output 8a, 8b, 8c also will be indirectly controlled by control device) of the web of packaging material (see Graushar (19); col.4, line 16-22); such that the emitted light will always hit the web of packaging material (see Graushar (19); col.4, line 16-22) at the same angle (fig.1, 8a to 8c; page.2, para.0033; line 11-16. laser output body are fixed arrange in housing 12 perpendicular to the material always emit at same angle).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar (fig.19) in view of Graushar (fig.10) by using central control device and control device as taught by Gmeiner in order to controlling the power of laser source depend on the speed of transport material, thereby high power of laser source is able to ablate the material faster is relative to the high speed transportation.

	Graushar (fig.19) in view of Graushar (fig.10) and Gmeiner teaches the invention as discussed above, but is silent on ablate selected parts on coating substance by controller.

	Graushar (fig.24) teaches:
	Regarding claim 16, controlling at least one of the light outputs to emit light in order to ablate selected parts of a coating substance arranged on a coated area on said web of packaging material (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; note: fig.24 is a method for printing data on packaging with the system of FIG. 19, therefore, the processing circuit control the laser to print(ablate) at a coating(ink) substance at a certain area(selected parts)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10) in further view of Gmeiner by using laser ablation is controlled by processing circuit to ablate the selected parts of coating substance as taught by Graushar (fig.24) in order to forming a desire graphic/barcode on the packaging material.   

	
	Graushar (fig.19) in view of Graushar (fig.10), Gmeiner and Graushar (fig.24) teaches the invention as discussed above, but is silent on the controller is configured to activate the marking device in a pulsed manner (claim 16).

	Zhang teaches:
	Regarding claim 16, the controller is configured to activate the marking device in a pulsed manner (page.3, the laser generator is arranged in a certain order, and the relevant parameters of the laser generator are set, including the laser pulse energy (last paragraph)), so that the cross-wise resolution is determined by the number of laser outputs (see annotated figure 2 above where the examiner labeled originally not labeled cross-wise resolution; Laser generator array (2) includes eight laser outputs (the number of laser output) emitted to the work piece (4) via a beam spatial modulation system (3)), while the lengthwise resolution is determined by the number of consecutive laser pulses (see annotated figure 2 above where the examiner labeled originally not labeled lengthwise resolution;  page.3; According to the shape of the mark, the position of the workpiece is controlled by the workbench control system, and the position of the workpiece is moved according to a predetermined trajectory after each pulse is applied; The workbench control device controls the workpiece fixture to move along a certain trajectory, as shown in Fig. 2) as, in use, the web of packaging material passes the marking device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar (fig.19) in view of Graushar (fig.10), Gmeiner and Graushar (fig.24) by using laser pulse manner as taught by Zhang in order to form a three-dimensional non-destructive anti-counterfeiting mark with high anti-counterfeiting performance (page.3, last paragraph); thereby, effectively improves labeling efficiency.

Response to Arguments

	Applicant’s arguments filed 09/29/2022 have been fully considered but they are not persuasive.
	The Applicant argued applied references in “Applicant Arguments/Remarks Made in an Amendment” failed to teach the new limitation “the cross-wise resolution is determined by the number of laser outputs, while the lengthwise resolution is determined by the number of consecutive laser pulses as, in use, the web of packaging material passes the marking device” in page 5-7; However, according to the new cited reference Zhang CN 101157159 suggests the laser generator is arranged in a certain order, and the relevant parameters of the laser generator are set, including the laser pulse energy (page.3, last paragraph); Laser generator array (2) includes eight laser outputs (the number of laser output) emitted to the work piece (4) via a beam spatial modulation system (3); according to the shape of the mark, the position of the workpiece is controlled by the workbench control system, and the position of the workpiece is moved according to a predetermined trajectory after each pulse is applied; The workbench control device controls the workpiece fixture to move along a certain trajectory, as shown in Fig. 2), thereby forming a three-dimensional non-destructive anti-counterfeiting mark with high anti-counterfeiting performance (page.3, last paragraph); thereby, effectively improves labeling efficiency.
    	With respect to claim 9 has not overcome  112(b) rejection previously set forth in the Non-Final Office Action mailed 07/07/2022; applicant states the claim 9 has been amended in “Applicant Arguments/Remarks Made in an Amendment,” page. 5. However, there is no amendment to claim 9 in the most recent claim filed on 09/29/2022. Therefore, the 35 U.S.C.112(b) is maintained. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761